

Exhibit 10.1


CARVANA CO.


CONTRIBUTION AGREEMENT


This Contribution Agreement (this “Agreement”) is made and entered into as of
August 6, 2019 by and between Carvana Co., a Delaware corporation (the
“Company”), and Ernest C. Garcia III (“Mr. Garcia”).


WHEREAS, Mr. Garcia wishes to transfer 59,400 shares of the Company’s common
stock to the Company (the “Contributed Shares”);


WHEREAS, the Company desires to accept the Contributed Shares as a contribution
to the capital of the Company; and


WHEREAS, the Compensation and Nominating Committee of the Company desires to
approve restricted stock awards to certain employees of the Company and its
subsidiaries under the Carvana Co. Omnibus Incentive Plan in an aggregate number
of shares of the Company’s common stock equivalent to the Contributed Shares.


NOW, THEREFORE, the parties hereto agree as follows:


1. Contribution. On August 9, 2019 (the “Contribution Date”), Mr. Garcia shall
contribute and transfer the Contributed Shares to the Company (the
“Contribution”), without any cost or charge to the Company except as set forth
in Section 5 below.


2. Acknowledgement. Mr. Garcia acknowledges that from and after the Contribution
Date, the Company will be the owner of all right, title and interest in and to
the Contributed Shares. In furtherance of the foregoing, from and after the
Contribution Date, Mr. Garcia shall not at any time do or suffer to be done any
act or thing which may adversely affect any rights of the Company in and to the
Contributed Shares.


3. Representations and Warranties.


(a) Company represents and warrants that: (i) it has all necessary power and
authority to enter into and perform this Agreement, and (ii) this Agreement
constitutes a valid and binding obligation which is enforceable against Company
in accordance with its terms.


(b) Mr. Garcia represents and warrants that: (i) he has good title to the
Contributed Shares, free and clear of any pledge, lien, security interest,
encumbrance, claim or equitable interest, (ii) he has all necessary power and
authority to enter into and perform this Agreement, and (iii) this Agreement
constitutes a valid and binding obligation which is enforceable against Mr.
Garcia in accordance with its terms.


4. Disclosure of Information. Mr. Garcia believes he has received all the
information he considers necessary or appropriate for deciding whether to
contribute the Contributed Shares to the Company pursuant to this Agreement. Mr.
Garcia further represents that he has had an opportunity to ask questions and
receive answers from the Company regarding the business, properties, prospects
and financial condition of the Company.


5. Tax Indemnification. The Company will be solely liable for, and shall
indemnify and hold harmless Mr. Garcia for, any and all Taxes (as defined below)
incurred by Mr. Garcia as a result of the Contribution. As used herein, “Taxes”
means all federal, state, local, foreign and other income, net income, gross
income, gross receipts, estimated, add-on minimum, sales, use, ad valorem, gift,
transfer, franchise, profits, registration, license, lease, service, service
use, withholding, payroll, employment, unemployment, social security, welfare,
workers’ compensation, disability, excise, severance, stamp, occupation,
premium, property, windfall profits, customs, duties, levies, tariff, impost,
escheat or other taxes, fees, assessments or charges of any kind whatsoever.






--------------------------------------------------------------------------------



6. Further Assurances. From time to time, and without any further consideration,
the parties hereto agree to execute, acknowledge and deliver all such additional
deeds, assignments, bills of sale, conveyances, instruments, notices, releases,
acquittances and other documents, and to do all such other acts and things, all
in accordance with applicable law, as may be necessary or appropriate (a) more
fully to ensure that the applicable parties hereto own all of the properties,
rights, titles, interests, estates, remedies, powers and privileges granted by
this Agreement, or which are intended to be so granted, (b) more fully and
effectively to vest in the applicable parties hereto and their respective
successors and assigns beneficial and record title to the Contributed Shares
assigned by this Agreement or intended to be so and (c) more fully and
effectively to carry out the purposes and intent of this Agreement.


7. No Third Party Rights. The provisions of this Agreement are intended to bind
the parties hereto as to each other and are not intended to and do not create
rights in any other person or confer upon any other person any benefits, rights
or remedies and no person is or is intended to be a third party beneficiary of
any of the provisions of this Agreement.


8. Specific Enforcement. It is agreed and understood that monetary damages would
not adequately compensate an injured party for the breach of this Agreement by
any party, that this Agreement shall be specifically enforceable, and that any
breach or threatened breach of this Agreement shall be the proper subject of a
temporary or permanent injunction or restraining order. Further, each party
hereto waives any claim or defense that there is an adequate remedy at law for
such breach or threatened breach. In any action, proceeding or dispute, with or
without litigation, arising out of this Agreement, the successful party therein,
regardless of whether the matter is pursued to judgment or is voluntarily
dismissed, shall be entitled to recover from the other party thereto the
reasonable attorneys’ and paralegals’ fees and all other expenses and/or costs
incurred by the successful party in connection therewith.


9. Amendments and Waivers. Any term hereof may be amended and the observance of
any term hereof may be waived only with the written consent of each party
hereto. Any amendment or waiver so effected shall be binding upon the Company
and Mr. Garcia and any assignee or transferee thereof.


10. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be held to be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.


11. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.


12. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.


13. Captions. The captions, headings and arrangements used in this Agreement are
for convenience only and do not in any way limit or amplify the terms and
provisions hereof.


14. Entire Agreement. This Agreement contains the entire understanding of the
parties and there are not further or other agreements or understandings, written
or oral, in effect between the parties relating to the subject matter hereof
except as expressly referred to herein


15. Successors and Assigns. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successor and assigns
of the parties.


[Signature Page Follows]






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.





CARVANA CO.By:/s/ Paul BreauxName:Paul BreauxTitle:General Counsel and
SecretaryERNEST C. GARCIA III/s/ Ernest C. Garcia III






